Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 12/20/2021, the following occurred: Claims 1 and 10 have been amended; and claims 2-3, 8-9 and 14-15 were previously cancelled.
Claims 1, 4-7, 10-13 and 16 are pending and have been examined.
	
Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. GB1804882.7, filed on 03/27/2018, has been received.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: As amended, the time stamp step ends with the word “and”, but the time stamp step is not the second to last step.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-7, 10-13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 10 recite (1) in a comparison step, “…identify similarity among clinical trials with higher relevancy scores and dissimilarity among clinical trial entries with lower relevancy scores….” and likewise recite (2) “a version of the clinical trial showing successful results”. The terms “higher”, “lower” and “successful” are relative terms which render the claims indefinite. The terms “higher”, “lower” and “successful” are not defined by the claim (i.e., higher than what? Lower than what? How much higher? How much lower? What determines successful results? How many results need to be successful? What percent of results need to be successful? Is there a trial approval indicator that connotes success?), the Specification does not provide a standard for ascertaining the requisite degree(s) (see e.g., [0041]), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
	By virtue of dependence on the independent claims, the rejection of dependent claims 1 and 10 also applies to dependent claims 4-7, 11-13 (and analogous claim 16).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-13 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 10 and 16 fall into at least one of the statutory categories (i.e., system or process or manufacture). 
Step 2A Prong 1: The identified abstract idea is as follows (claim 10 being representative):
using […] to store existing data sources and aggregated clinical trial data and […] coupled to […] for:
identifying a set of clinical trials from a list of clinical trials stored […], wherein the set of clinical trials comprises clinical trials having a relation therebetween, wherein the relation between a plurality of clinical trials in the set of clinical trials is based on one or more common information stored in the plurality of clinical trials;
extracting clinical trials data from the existing data sources, wherein clinical trials data comprises clinical trial entries of each of the clinical trials in the set of clinical trials;
classifying the clinical trial entries into one or more predefined classes wherein classifying the clinical trial entries into one or more predefined classes comprises grouping together each of clinical trial entries in the set of clinical trials into data related to same field of clinical trial;

comparing the clinical trial entries in each of the one or more predefined classes, to identify similarity among clinical trials with higher relevancy scores and dissimilarity among clinical trial entries with lower relevancy scores in a predefined class,
wherein upon identification of similarity among clinical trial entries in the predefined class, one of the similar clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class and the other similar clinical trial entries are discarded, and
wherein upon identification of dissimilarity between clinical trial entries in the predefined class, the dissimilar clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class;
compiling the first and second aggregated clinical trial entries to obtain class-specific clinical trial entries corresponding to each of the one or more predefined classes;
collating class-specific clinical trial entries corresponding to each of the one or more predefined classes to obtain the aggregated clinical trial data; and
accessing the data source to retrieve the aggregated clinical trial data in a tabular form, using charts.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a system/computer system (claims 1 and 16), a processor and a hardware (i.e., coupled) database (claims 1, 10 and 16) and a computer and a non-transitory computer readable medium (CRM) (claims 16). That is, other than reciting a computer system, a processor, a database system, a computer and a non-transitory CRM, the claimed invention amounts to a human following a series of rules or steps to analyze clinical trial entries and assemble class-specific clinical trial entries to obtain an aggregated clinical trial and retrieve the aggregated clinical trial in a tabular form / using charts. 
For example, but for the non-transitory CRM and the computer, the claims encompass a person analyzing existing data sources and/or aggregated clinical trial data stored in a computer database. Likewise, but for the computer system having a database and a processor, the claims encompass a person time stamping the clinical trial entries of each of the clinical trials and determining a relevancy score based on the time stamps of the clinical trial entries. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a (computer) system (claims 1 and 16), a processor and a hardware (i.e., coupled) database (claims 1, 10 and 16) and a computer and a non-transitory computer readable medium (CRM) (claims 16) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a (computer) system (claims 1 and 16), a processor and a hardware (i.e., coupled) database (claims 1, 10 and 16) and a computer and a non-transitory computer readable medium (CRM) (claims 16) to perform the method (represented by claim 10) amounts no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 4-7 and 11-13 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.
Claims 4 and 11-12 merely further describe the identified abstract idea (e.g. identifying the set of clinical trials, extracting clinical trials data from existing data sources, compiling the first and second aggregated clinical trial entries).
Claims 5-6 merely further describe the additional elements (e.g. the processor configured to provide data and identify similarity or dissimilarity).
Claims 7 and 13 further recite the additional element of a similarity score. The Specification (at pg. 19, para. 0034) recites “the similarity score may be calculated using edit distance techniques”. A similarity score is the metric resulting from a similarity algorithm (i.e., an edit distance algorithm). Further, edit distance is a broad class of algorithms that find use in many important applications, spanning domains such as bioinformatics, data mining, text and data processing, natural language processing, and speech recognition (Tithi et al. 2016; see highlighted text). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a similarity score is considered generally linking Scott (2007) indicates that a “score” that is large when two sequences are close can be outputted as a user preference as opposed to “a distance which is small in such a case” (pg. 2, section 1.3, Ln. 2). Stephens (2013) indicates a Jaro-Winkler score (or distance) is an algorithm of a collection of edit distance algorithms (i.e., string metrics) associated with approximate string matching (pg. 1, Table of Contents, i.e. the blue text; and pg. 4). Further, the prior art of record indicates that a score resulting from an edit distance technique/algorithm is well-understood, routine, and conventional mathematical models (see Borthwick, US 2003/0126102, para. 0037; and Wang et al., US 2019/0385715, para. 0024). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finken et al. (US 2016/0125171) in view of Wang et al. (US 2019/0385715) and Garms et al. (US 2012/0179482).

Regarding claim 1, Finken teaches a system comprising:
a database configured to store existing data sources and aggregated clinical trial data (Abstract teaches a clinical trial database. [0021] teaches the stored information/data includes multiple types of data; and the clinical trial database information is from various sources, e.g. a user, e.g. outside source(s). [0047] teaches collecting and aggregating information in real time. [0048] teaches associating (clinical trial) data with a respective study and storing the (aggregated) data in the clinical trial database.); and
a processor communicably coupled to the database, the processor is configured to ([0080] teaches program(s) or application(s) stored in the system data storage device(s). Programs or applications may be loaded in part or in whole into a main memory or processor during execution by the processor. The Examiner interprets the processor as communicably coupled to the data storage device (clinical trial database).):
identify a set of clinical trials from a list of clinical trials stored in the database, wherein the set of clinical trials comprises clinical trials having a relation therebetween, wherein the relation between a plurality of clinical trials in the set of clinical trials is based on one or more common information stored in the plurality of clinical trials (Abstract and [0008] teaches a searchable clinical trial database. [0076] teaches using study marker(s) to identify clinical studies/trials. [0076] teaches a search utilizing a first study marker (a relation, common information) e.g. ‘anti-fungal’ returns a list of clinical trials related to ‘anti-fungal’. [0076] also teaches limiting such search results with a second study marker, e.g. ‘Phase I’. The Examiner interprets search results limited by the second study marker as a set of clinical trials. See also [0056], “stored” & [0079], “store”. The Examiner interprets a narrowed list of clinical studies as identified from a broad list of clinical studies.);
extract clinical trials data, wherein the clinical trials data comprises clinical trial entries of each of the clinical trials in the set of clinical trials ([0008, 0079] teaches retrieving data from a source. Fig. 1 and associated text teaches collecting study data. [0021] teaches the information/data includes multiple types of data; and the database information/data is from various sources, e.g. a user, e.g. outside source(s). The Examiner interprets to retrieve data from source(s) as to extract data from existing data source(s). [0008] teaches data entries in the database; and data is retrieved by searching the database for an associated study category. The Examiner interprets clinical trial data as including clinical trial data entries.);
classify the clinical trial entries into one or more predefined classes ([0008] teaches to associate (classify) retrieved data (entries) with one or more study categories (predefined classes). The Examiner interprets clinical trial data as including clinical trial data entries. [0079] teaches classifying data, i.e., any form of information, for any purpose.), wherein classifying the clinical trial entries into one or more predefined classes comprises grouping together each of clinical trial entries in the set of clinical trials into data related to same field of clinical trial (The Examiner interprets search results limited by the second study marker as a set of clinical trials. [0076] teaches further narrowing (grouping) the search results/Phase I list to only clinical studies in Phase I that relate to high cholesterol (a field) by selecting a study marker e.g. ‘high cholesterol’.);
time stamp the clinical trial entries of each of the clinical trials (Abstract and [0032] teaches timestamping information (clinical trial entries) sent to the documentation routine for collecting data and documenting the data in the clinical trial database.) and determine a higher relevancy score for clinical trial […] with more recent time stamps and associated with a version of the clinical trial showing successful results (See Specification at pg. 24, Ln. 2-13. [0020] teaches comparing data to thresholds. [0021] & [0075] teaches searching for current (above threshold) studies using on one or more search parameters e.g. time or date of data entry (time stamps / relevancy score); and study results. [0041] teaches updating charts or other documents and tagging/linking a document (clinical trial entry) with the on-going study (clinical trial) for ease of searching. The Examiner interprets timestamping clinical trial database information (entries) as associating a time stamp with a clinical trial document. The Examiner notes it unclear what “showing successful results” entails and interprets this as non-functional descriptive information of clinical trial data.); and
compare the clinical trial entries in each of the one or more predefined classes, […] among clinical trials with higher relevancy scores and […] among clinical trial entries with lower relevancy scores in a predefined class (See again Specification at pg. 24, Ln. 2-13, esp. Ln. 10-12. [0075] also teaches past studies (below threshold). [0008] teaches to compare the (clinical trial data entries) data to one or more other data entries in the database; and retrieving data by searching the database for an associated study category (predefined class). Additionally, [0021] teaches the clinical trial database may include a separate database for each clinical trial study. The Examiner notes that ‘higher’ and ‘lower’ are non-functional descriptive information, since comparing one or more (all current and past) data entries for an associated study category would encompass comparing the most and least recently timestamped data entries (each with a higher or lower relevancy score) in the associated study category.),
wherein upon […] among clinical trial entries in the predefined class, one of the […] clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class (see previous citations. [0047] teaches data is collected from trial managers and aggregated for analysis. [0019] & [0048] teaches storing all study (predefined class)-associated data (aggregated clinical trial data entries) in a clinical trial database. [0021] teaches the clinical trial database may include a separate database for each clinical trial study. The Examiner interprets a first separate database as a first aggregated clinical trial entry.) and […] (Note: [0078] teaches an “exact match” option.), and
wherein upon identification of […] between clinical trial entries in the predefined class, the […] clinical trial entries are stored in a second aggregated clinical trial entry corresponding to the predefined class (see previous citations. The Examiner interprets a second separate database, storing a second study’s data, as a second aggregated clinical trial entry (including “dissimilar” clinical trial data entries). The Examiner notes “predefined class” is not defined; and only one of these is required for the claim to be met.);
compile the first and second aggregated clinical trial entries to obtain class-specific clinical trial entries corresponding to each of the one or more predefined classes (see previous citations. [0008] teaches data associated with a study category (predefined class). The Examiner notes that the data is classified, so the data entries necessarily correspond to a class. [0079] teaches to reproduce (compile) any form of data. The Examiner interprets storing data from each study (clinical trial) category in a separate database as reproducing each data set. The Examiner notes “compiling…” necessarily obtains class-specific clinical trial entries.);
[…] class-specific clinical trial entries […] corresponding to each of the one or more predefined classes […] (see previous citations. The Examiner interprets data stored in separate study databases as class-specific. The Examiner notes ‘predefined class’ is not defined in the claim.); and
	access the database to retrieve the aggregated clinical trial data in a […] form […] using charts ([0022] teaches accessing the database 240 (one of the included separate databases / aggregate clinical trial data). [0079] teaches retrieving and displaying any form of information. [0041] teaches the documentation routine creates or updates records, reports, charts, or other documents. The Examiner interprets the database 240 as being accessed to retrieve and display data in some form. The Examiner interprets charts as a tabular form.)

Finken does not explicitly teach searching for current or past studies (clinical trial) entries using time or date of entry or retrieving and displaying (using) clinical trial data in a tabular form, using charts.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Finken with teaching of Finken since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the chart of Finken for the information form / representation means of Finken and in the substitution of the study (clinical trial) of Finken for the clinical trial document (entry) of Finken. Thus, the simple substitution of 
	
Finken does not explicitly teach 
to identify similarity […] and dissimilarity,
one of the […] clinical trial entries is stored in a first aggregated clinical trial entry corresponding to the predefined class and the other similar clinical trial entries are discarded,
similar clinical trial entries,
dissimilar clinical trial entries or
collate class-specific clinical trial entries […] to obtain aggregated clinical trial data.

Wang teaches 
To identify similarity […] and dissimilarity ([0021] teaches two healthcare records may be determined to have matching values with respect to a record attribute responsive to a determination that both records have similar values for that record attribute, where the similar values satisfy a similarity threshold (e.g., a particular edit distance from one another, a particular Euclidean distance from one another, etc.). The Examiner interprets three healthcare records A, B and C of Wang as three clinical trial data entries A, B and C of Finken. The Examiner notes Wang teaches the records may or may not be similar. The Examiner interprets A and B to be above threshold (a current study) and C to be below threshold (a past study). See also Fig. 2 and associated text, which teaches to identify “observed – and – matched” (i.e., similar) and “observed – but – unmatched” (i.e., dissimilar).),
the other similar clinical trial entries […] (Note: Fig. 6 & [0037] teaches those matches that have already been identified can be removed first.),
similar clinical trial entries (see previous citations. Fig. 5 & [0025] teaches similar data including mislabeled false negative matching record pairs (Finken’s clinical trial documents). Fig. 5 & [0025] also teaches using distance check to determine record matches (similarity or dissimilarity).),
dissimilar clinical trial entries (see previous citations.) and 
Collate class-specific clinical trial entries […] to obtain an aggregated clinical trial (Fig. 5 & [0025] teaches differentiating records (Finken’s clinical trial documents) as being related to different databases (class-specific, Finken’s separate study databases); screening to provide (collate) a list of possible hidden matches (and observed matches); and declaring (obtaining) a list of hidden matches (and observed matches). The Examiner notes “collating…” necessarily obtains an aggregated clinical trial.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods for managing clinical trials of Finken to facilitate computer-assisted linkage of records by using a classifier / classification algorithm as taught by Wang, with the motivation of increasing resource efficiency by conserving computational resources (see Wang, para. 0002).

Finken/Wang may not teach that the other similar clinical trial entries are discarded.
(The Specification describes at [0035]: “For an instance, when two or more clinical trial entries stored in the predefined class represent similar (namely, identical) information; only one clinical trial entry is retained and remaining clinical trial entries are discarded.” Garms [0159] teaches de-duping a results list by merging (aggregating) and removing (discarding) duplicates.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the systems and methods for managing clinical trials of Finken/Wang to de-dupe information by merging data and removing duplicate data and to use this information as part of computational systems and methods as taught by Garms, with the motivation of reducing search burden on the user, improving the accuracy and relevance of searches and reducing the amount of time required to search for resources, and improving design choice with tradeoffs (see Garms at para. 0157, 0159, and 0270).

Regarding claim 4, Finken/Wang/Garms teaches the system of claim 1, wherein 
the set of clinical trials is identified by accessing the list of clinical trials sequentially or randomly (Finken Fig. 1 and associated text teaches the user selects protocols. Finken [0009] teaches a user interface is used to access the searchable clinical trials database. Finken [0076] & [0079] teaches retrieving any form of data e.g. a resulting search / list of clinical trials; and input/output devices. The Examiner interprets clinical trials as selected (identified by accessing) from the searchable clinical trials database (list) sequentially or randomly. The Examiner notes only one of these is required for the claim to be met and at least one of these necessarily occurs when selecting data, retrieving data, etc.)

Regarding claim 5, Finken/Wang/Garms teaches the system of claim 1, wherein the processor is configured to associate a clinical trial identifier with clinical trial entries of each of the clinical trials in the set of clinical trials (Wang Abstract teaches a collection of records (Finken’s clinical trial documents) may be processed using a set of record attributes (data entries), the record attributes corresponding to strong identifiers (clinical trial document identifiers). Wang Fig. 3 and associated text further describes records (Finken’s clinical trial documents) and their association with the strong identifier.)

Regarding claim 6, Finken/Wang/Garms teaches the system of claim 1, wherein the processor is configured to provide the clinical trial identifier, associated with the clinical trial entries, in the class-specific clinical trial entry (Wang Fig. 5 & [0025] teaches matching the pairs of records (Finken’s clinical trial documents / data entries) and declaring hidden matches in addition to the observed matches. The Examiner interprets declaring matches of records as obtaining class-specific clinical trial entries. Wang [0025] teaches a classification algorithm is used to screen candidate matches (a pair of Finken’s clinical trial documents) and performing a distance check of respective strong identifiers (clinical trial identifiers) to check for mislabels. The Examiner notes Wang’s strong identifiers were already associated with records (Finken’s clinical trial documents) prior to declaration of matching pairs. The Examiner interprets the strong identifier as provided by candidates of matches (Finken’s clinical trial documents).)

Regarding claim 7, Finken/Wang/Garms teaches the system of claim 1, wherein the processor is configured to identify similarity or dissimilarity between the clinical trial entries in a predefined class by determining a similarity score (See claim 1 prior art rejection, esp. Finken [0021], wherein the database includes a separate database for each study (associated study category / predefined class). See also Wang Fig. 5 & [0025], wherein records are differentiated as being related to different databases (Finken’s separate databases). Wang [0021] teaches two records (Finken’s clinical trial documents) may be determined to have (or not have) matching values with respect to a record attribute (data entry) responsive to a determination that both records have similar values for that record attribute, where the similar values satisfy a similarity threshold (e.g. a particular edit distance from one another). The Specification (at pg. 20, Ln. 1-2) recites “the similarity score may be calculated using edit distance technique”.)

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 10 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 11 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 12 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to claim 7. Since claim 13 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 10. Since claim 16 is analogous to claims 1 and 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 10. Further, Finken teaches the feature of a non-transitory CRM (see Finken [0008], “non-transitory computer readable media”, a searchable database storing the data. See also Finken [0083].)



Response to Arguments
Claim Objections
Regarding the claim objections, the Applicant has amended the claims such that previous claim objections are withdrawn; however, a new objection is added in amendment for a minor informality.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1, 4-7, 10-13 and 16, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons and reasons previously given in Examiner’s response(s). Applicant argues:

a. “the present claims do not amount to a human or user performing the operations of the present claims and there is no activity claimed between a person and a computer” (Remarks, pg. 7).
Regarding a.:  The Examiner respectfully disagrees. The recited claims encompass a series of rules or instructions that a person would follow to analyze, manipulate and/or gather data (steps of identifying, extracting, classifying, time stamping, comparing, compiling, collating, and accessing). Following a series of rules or instructions is a form of managing personal behavior. The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a 
 
b. “Applicant respectfully submits that there is no basis in the guidelines or in the MPEP for this conclusion” (Remarks, pg. 7-8).
Regarding b.: The Examiner respectfully disagrees and submits the basis of rejection (as necessitated by amendment). The Examiner notes that examples shown in the MPEP represent a non-exhaustive list of abstract ideas relating to one of the enumerated sub-groupings. Further, see current Patent Subject Matter Eligibility Guidance (see e.g., October 2019 Update at Section II, Part B, pg. 4-5; Figure 2; and Section III, Part A, pg. 11-12: “Conversely, not all claims that recite computer components, for example, integrate a judicial exception….”)

c. “None of the present claims involve… following a series of instructions” (Remarks, pg. 9).
Regarding c.: The Examiner respectfully disagrees and submits the basis of rejection. See e.g., Step 2A Prong 1 of the subject matter eligibility analysis.

d. “the present specification describe the present problems with accessing the large amount of data collected during clinical trials… the advantages of the present invention… implementations of the inventions” (Remarks, pg. 10-13).
Regarding d.: The Examiner respectfully disagrees.
As a preliminary matter, the Examiner submits that the (hardware) database and processor are recited at a high level of generality and are generic computer Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance.
Further, the described problem is not a technical problem caused by the technological environment to which the claims are confined (a well-known, general-purpose computer). It is, at best, an administrative problem. Difficulty in sharing data between multiple source entities existed well-prior to the advent of information technology systems. The description of the transfer of data between more than two source entities being time consuming (or the like) does not indicate how or why this is a technical problem. It is also unclear if the Applicant’s claimed invention actually solves this purported problem or increases it; there is no nexus between the transfer being difficult, slow, or not visible and the claimed invention.
	
Regarding the rejection of Claims 4-7, 10-13 and 16, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1, 4-7, 10-13 and 16, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons or reasons previously stated in a prior Examiner’s response. Applicant argues:

a. “the combination of Finken and Wang fails to disclose, teach or suggest… as presently amended” (Remarks, pg. 14-17).
Regarding a.: The Examiner respectfully submits the basis of rejection as necessitated by amendment. Given BRI, Finken in view of Wang and Garms teaches or renders obvious the amended claim 1. For example, Garms is relied upon to teach “… are discarded”. Wang may teach the plain meaning of the limitation in light of the specification; however, the amended limitation was more clearly taught by Garms, who explicitly describes de-duping (see Specification at para. 0035). Further, the Examiner notes that Finken is not required to explicitly describe a “relevancy score” term. The plain meaning of a “relevancy score” as recited in the claims is also taken into consideration in light of the specification as is every claim feature.

Regarding the rejection of Claims 4-7, 10-13 and 16, the Applicant has not offered any arguments (or any additional arguments) with respect to these claims other than to 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bernard et al. (US 10,140,421) for teaching data entry, data entry identifier, version data, version identifier, previous version identifier, etc. (see Fig. 6).
Caruso et al. (US 2018/0060540) for teaching medidata clinical trial system integration with Oracle® coding system, MetaDataVersion (see Fig. 14) and reclassification during versioning (para. 0016).
Pierce et al. (US 2008/0256128) for teaching source document management in clinical trials.
Fickenscher et al. (US 10,733,256) for teaching online publication system and method, version identifiers, time stamps and document versioning.
Lindsley, Hannah R. (US 2017/0330106) for teaching ranking of parse options using machine learning, knowledge element form, maintaining knowledge elements within a universal graph (chart), associating knowledge elements with associated time stamps (para. 0128).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626